Title: From Thomas Jefferson to the Quartermasters of Frederick, Hampshire, and Berkeley Counties, 24 December 1780
From: Jefferson, Thomas
To: Quartermasters of Frederick, Hampshire, and Berkeley Counties



Sir
Richmond Decemr. 24th. 1780.

A detachment of the militia of the county of Frederick being ordered to fort Pitt on their way down the Ohio, you are desired to act as Commissary and quarter master for them till their arrival  at fort pitt. The time of their rendezvousing within the county will be made known to you by the commanding officer. You will therefore provide in time subsistance for them during their march and transportation for the little baggage they will carry. You will also receive and transport with them to the same place 400 camp kettles, 1000 ℔. powder, some medicine, tents and other things, this transportation is to be effected by waggons or horses for hire, and not to be purchased. I send you for the purpose of enabling you to perform these duties £ for the expenditure of which you will finally settle with the board of auditors.
[For the counties of Berkeley and Hampshire the same except omitting this sentence ‘you will also receive &c.tents and other things.’]

T J

